Citation Nr: 1210655	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  06-39 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for residuals of a right forearm wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel







INTRODUCTION

The Veteran, who is also the appellant, served on active duty from July 1992 to September 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The case was brought before the Board in October 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of her claims, to include affording her a VA examination. The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

Despite the lengthy procedural history of this case, the claim must once again be remanded.  The RO has not completed all of the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

When the Board last remanded the claim, it was in part to associate a prior April 2008 VA examination with the claims folder.  At the time of the last remand, a color photograph from the April 2008 VA examination was of record, but not the actual examination report, as related to the right forearm scar.

The RO did obtain and associate with the claims folder the Veteran's VA outpatient treatment records from 2008 to November 2011, but not the April 2008 scar examination.

Indeed, other VA examination reports dated in April 2008, to include a VA lymphatic disorders examination reference the April 2008 scars examination, but the scars examination is not actually of record.  The claim is once again remanded to obtain the April 2008 VA scars examination and associate it with the claims folder.   Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively part of the record which must be considered).

The claim was last remanded also in part to afford the Veteran a new VA examination.  The Veteran was afforded a new VA examination in November 2010.  At that time, the examiner noted the Veteran's complaints of pain and weakness, but found no objective evidence of pain on palpitation, muscle atrophy, muscle weakness, or sensory abnormality.  The Veteran has since submitted a statement in December 2011 indicating her right forearm scar has worsened since November 2010.  Specifically, she referenced pain management treatment received at the Southpoint VA clinic, to include transcutaneous electrical nerve stimulation (TENS) unit and medication.  She indicates without medications she is unable to perform daily tasks for her children.  

In light of the Veteran's statement, the RO should take this opportunity to obtain any and all VA outpatient treatment records from November 2011 to the present and afford the Veteran another VA examination.

Accordingly, the case is REMANDED for the following action:

1. The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her right forearm scar.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for VA medical records dated from November 2011 to the present and the April 2008 VA scars examination, which is still missing from the claims folder.  If the records are not available, VA medical centers must provide a negative response.  All efforts to obtain these records must be fully documented in the claims folder.

2.  After the above records are obtained, to the extent available, schedule the Veteran for an appropriate VA examination to ascertain the extent and severity of the service-connected right forearm disability to include scarring.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any necessary tests and studies should be performed.  It is requested that the examiner indicate what, if any, functional limitation is caused by the right forearm scarring, specifically any joint, nerve, or muscle impairment.  The examiner should note the area affected by the scarring and report if there is any evidence of tenderness, adherence, texture changes, ulceration, underlying tissue loss, keloid formation, disfigurement, or elevation or depression of the scar.  The examination report should contain the full rationale for all opinions expressed.

3.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, she and her representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West  2002).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


